Foster, J.
Many of the allegations in this bill are not reported proved by the committee; but looking at the whole case we think; abundant facts are found to entitle the ■petitioner to relief. Her circumstances were somewhat peculiar. She was a widow, not aged, but so far advanced that every aiditional year perceptibly increased the burden of life. Her only child, a daughter, was removed by death just as she was about to form a matrimonial connection, leaving' her no immediate relatives with whom she was on friendly terms. The report states that she was of a susceptible and confiding temperament, and that she had a strong desire to secure the good will and affections of some person or persons upon whose *14care and protection she could depend in her declining years. She had property, real and perianal, amounting to some $10,-000, more or loss. In 1855 si e leased a part of her real estate, including a potion of Per dwelling-house, to Darius Hoyt, one of the respondents, and he with his family, consisting only of his wife and his son John, the other respondent, has occupied the same from that time to the present. By their kind attentions to her she soon became strongly attached to them, and particularly to the respondent, J ohn, whom she treated and recognized as a son. Within a year or two after they came to live in her house she made her will, giving him about half of her property. She also made donations to him in money from time to time up to 1867, to an amount exceeding the sum of $2,000. Her regard for the other respondent, Darius, was manifested by releasing him from time to time from portions of his rent, and by rendering the aid of her personal services in the domestic duties and labors of his family.
It was under these circumstances that the three deeds which are described in the bill were given to the respondent John by the petitioner, which deeds she now seeks to have set aside, that the title to the land conveyed by them may be restored to her. We think this ought to be done.
No contract, either written or oral, appears to have been made, under which any obligations were assumed, or any duties imposed, as the consideration for these conveyances. The conduct of these parties, the petitioner and respondent John, toward each other has, however, been such as, in effect, to make a contract that the respondent John should furnish her with such necessary support as she might require during her life, should take on himself the duties of a son, should exercise the care, show the kindness and assume the responsibilities of that relation. The property was to be his compensation. After getting a large portion of it he utterly fails to perform any of the duties, the expectation of which performance moved the plaintiff to make these conveyances. He refuses to sign any stipulation which shall impose on him any liability. The petitioner provided for her own wants *15without calling on him, up to tbe fall of 1868, when she left her dwelling-house to reside elsewhere; it being impossible for her to-remain any longer, comfortably and pleasantly, in the same house with the respondents.
It appears that the respondent-John, when one of the deeds in question was delivered to him by the petitioner, transferred to her credit on the books of the savings bank at Newtown the sum of |200. He claimed that he purchased of the petitioner all the lands conveyed to him by her, and that he paid in cash therefor the amounts specified as the consideration in said deeds respectively. Though this claim was supported by his own oath, and partially by the testimony of the other respondent and his wife, the committee find that this sum of $200 was tire only amount ever paid on any of these deeds. The attempt thus to palm off a falsehood by way of defence casts a dark shade over the character of these respondents, and deserves the reprobation of the court.
We think it contrary to equity and good conscience, under all these circumstances, that these deeds should be allowed to remain in force. They should be annulled and set aside, and the title to the land conveyed by them should be restored to the petitioner. She should be allowed to amend her bill, if deemed necessary, so as to make the allegations correspond with the finding. She should repay to the respondent John the $200 which she has received, and judgment should be rendered in her favor against him; and as. to the respondent Darius, the bill should be dismissed without costs.
We advise the Superior Court to pass a decree in conformity with these views.
In this opinion the other judges concurred.